 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Association of Heat and Frost Insulatorsand AsbestosWorkers,LocalNo. 5, AFL-CIO (In-sulation SpecialtiesCorp.)andStevenPatkus. Case21-CB-3649June 16, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND BROWNOn January 8, 1971, Trial Examiner Henry S. Salimissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices within themeaning of the National Labor Relations Act, asamended, and recommending that it cease and desisttherefrom and take certain affirmative action as setforth in the attached Trial Examiner's Decision. There-after, the Respondent and the General Counsel filedexceptions to the Trial Examiner's Decision and briefsin support thereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions and briefs, and theentire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner, as modified below.The Trial Examiner found that Respondent violatedSection 8(b)(1)(A) and 8(b)(2) of the Act by dis-criminatorily refusing to register Steven Patkus on itsout-of-work list and thereby denying him referral, fromits exclusive hiring hall, to a job at Insulation Special-tiesCorp.While we agree with the Trial Examiner'sconclusion that Respondent violated those sections ofthe Act, we do so only for the following reasons.As more fully set out by the Trial Examiner, StevenPatkus was employed in the Metropolitan San Diegoarea from 1959 to 1968 as an asbestos worker. Duringthat period he was dispatched to various jobs by theRespondent Union, which operated an exclusive hiringhallunder a collective-bargaining agreement withSouthern California Chapter, Associated InsulationContractors of the Western States (herein called theAssociation). A signatory to this agreement, which ex-pired on July 31, 1969, was Insulation Specialties Corp.The current collective-bargaining agreement betweenthe Union and Insulation Specialties was executed onAugust 1, 1969, and expires on July 31, 1972. Like itspredecessor, this agreement provides for the operation191 NLRB No. 38by the Union of an exclusive hiring hall and it containsa union-security clause requiring membership in theUnion within 8 days after beginning employment.In April 1968, David Grossi, owner of InsulationSpecialties Corp., who was familiar with the quality ofPatkus' work, requested the Union to dispatch Patkusto his plant. The Union did so and Patkus worked forInsulation Specialties untilAugust 23, 1968, whenGrossi discharged him at the insistence of the Union forfailure to join the Union within the time required by theunion-security provision of the contract. Although Pat-kus had worked since 1959 for various employers signa-tory to the Respondent's collective-bargaining agree-ment, he was not requested to join the Union until thefall of 1966, when he was first given a membershipapplication by the Union. Patkus filled out the applica-tion form and took the required physical examination,but did not submit the completed form to the Unionuntil August 1968. Patkus then was required to bringhis initiation fee of $310 to the Union meeting on Au-gust 16, 1968. When he failed to tender the initiationfee, the Union rejected his membership applicationand, thereafter, requested his discharge.'Twenty-one months later, on May 12, 1970, Patkuscontacted Mr. Grossi and asked if he could return towork at his former job. Grossi told Patkus that hewould hire him if Patkus obtained clearance from theUnion. Patkus, thereupon, when to Respondent's hir-ing hall and asked to register on its out-of-work Iist.2The Union's business agent, Edward B. Smith, refusedand told Patkus that the Union had been advised by itsattorney that it was not required either to place Patkus'name on the out-of-work list or to refer him to a job.Explaining his action at the hearing, Smith testifiedthat it was his understanding of collective-bargainingagreement that Patkus was not eligible to register onthe out-of-work list because of his past failure to jointhe Union as required by the union-security clause.Based on the foregoing undisputed facts, we find, asdid the Trial Examiner, that Respondent was derelictin failing to register Patkus on the out-of-work list andthereby denying him referral to Insulation Specialties,but for the reason that it acted without advising Patkusof what he was required to do in order to qualify forregistration on the out-of-work list. Thus, we reject theTrial Examiner's reasoning that Patkus' obligation tojoin the Union terminted upon the expiration of thecollective-bargaining agreement under which he wasdischarged and that he was thereafter entitled, under'As noted in the Trial Examiner's Decision, Patkus' discharge was thesubject of an earlier 8(b)(1)(A) and 8(b)(2) complaint against this Union inCase 1-CB-3234. That complaint, however, was subsequently dismissed byTrial Examiner James R Webster and no exceptions were filed (TXD-SF-65-69)2Registration on the out-of-work list was a prerequisite to referral fromthe hiring hall ASBESTOS WORKERS,LOCAL 5221the successor contract, to be treated as a new applicantfor employment. The Trial Examiner's rationale, in ouropinion, is contrary to Board law which holds thatwhen successive contracts are continuously effective,without a hiatus period, and contain substantially likeunion security provisions, the employees' obligationsthereunder do not automatically terminate upon theexpiration of each such contract.' Rather, each suc-ceeding agreement becomes, in effect, a continuation ofthe preceding one and the employees' union-securityobligations continue uninterrupted from one contractinto the next, particularly where, as here, there is nohiatus period or lapse of time between execution of thesuccessive agreements.4 It is thus apparent that theRespondent had certain rights and Patkus had certainobligations under the contract. The problem here iswhether the Respondent asserted those rights in aproper fashion and whether Patkus was entitled tosome consideration when he sought to register.Respondent contends that it was justified in refusingto clear Patkus for reemployment after his lawful dis-charge under the union-security agreement. It arguesthat to have registered Patkus on its out-of-work listwould have negated his lawful discharge and made amockery of the union-security requirement. In thisconnection, Respondent relies onStandard Brands, 5where the Board found that, regardless of the preciselanguage used, requests for work which followedwithin a month upon the employees' discharges undera valid union-security clause were, in the circumstancesof that case, so clearly related to the turmoil resultingfrom the discharges that they could not be viewed asapplications for new employment, but rather weremore in the nature of requests for reconsideration of theantecedent discharges. In the instant case, however,Patkus' request for reemployment, coming 21 monthsafter his lawful discharge, cannot be construed as arequest for reconsideration of that discharge. Accord-ingly, theStandard Brandscase,supra,is inapposite tothe facts herein.Respondent further contends, however, that it wasjustified in refusing Patkus permission to register on itsout-of-work list because Patkus' prior refusal to com-ply with the union-security `agreement was deliberateand willful.We find this contention wholly'irrelevant.For, even though Patkus previously flouted his obliga-tion under the union-security provision and was law-'National Lead Company, et at,106 NLRB 545, 548. This case, in ourview, renders insignificant the fact that Patkus was discharged under onecollective-bargaining agreement and was refused referral under a subsequentsuccessor contract. CompareNew Jersey Bell Telephone Company,106NLRB 1322, enfd. 215 F 2d 835, 839 (C A 2).'International Union, United Automobile, Aerospace, Agricultural Im-plement Workers ofAmerica (UAW), AFL-CIO, and its Local 899 (John LPaulding, Inc),142 NLRB 296, 299-301; and cases cited- in fn3, supra.'Standard Brands, Incorporated,97 NLRB 737.fully discharged on that account, this does not permitthe Union forever thereafter unconditionally to denyhim employment in the industry by prohibiting his useof its exclusive hiring hail.6 This is not to say thatRespondent was required to-treat Patkus' request forreferral as that of a totally new applicant, i.e., one whowould be entitled to immediate and unconditional re-ferral and, under the current union-security agreement,to a new 8-day grace period before having to join theUnion.' For, Patkus had already enjoyed more than thestatutory grace period during the period of his prioremployment and Respondent was not required tocountenance his continued nonmembership in theUnion. Rather, upon balancing the conflicting rightsand interests involved, we believe that Patkus was enti-tled, under tender of such initiation fee and currentdues as the Union customarily requires as a conditionof acquiring membership, to nondiscriminatory treat-ment by Respondent's hiring hall.' In this connection,however, it was incumbent upon Respondent to advisePatkus in explicit terms exactly what his current obli-gation was under the union-security contract to qualifyfor registry on its out-of-work list and referral from itshiring hall.9 Having failed to do this, the Respondent'srefusal to register Patkus on the out-of-work list and torefer him for employment by Insulation Specialties,constituted unlawful discrimination within the purviewof Section 8(b)(1)(A) and 8(b)(2) of the Act.Accordingly, we find and conclude that RespondentUnion failed to fulfill its fiduciary duty to notify Patkusof his obligation to join the Union and that it thereforeunlawfully refused to register him on its out-of-worklist and refer him for employment by Insulation Spe-cialtiesCorp. in violation of Section 8(b)(1)(A) and8(b)(2) of the Act.ORDERPursuant to Section 10(c)-of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard hereby orders that the Respondent, Interna-tionalAssociation of Heat and Frost Insulators andAsbestos Workers, Local No. 5, AFL-CIO, its officers,agents, and representatives, shall:6Mayfair Coat & Suit Co.,140 NLRB 1333, 1335,District Lodge 94,InternationalAssociation of Machinists, et at (Consolidated Rock ProductsCompany, et aL),126 NLRB 1265, 1266; see alsoArgonne National Labora-tory,123 NLRB 375Mayfair Coat & Suit Co., supra at1335.Cf.District Lodge 94, IAM, supraat 1268;Simmons Company,150NLRB 709, 711.'Rocket and Guided Missile Lodge 946,InternationalAssociation ofMachinists,et al.(Aerojet-General Corporation),186 NLRB No. 77, andcases cited at fn: 1 thereof. The fact that Patkus didnot make atender ofinitiationfee when he applied to Respondent for referralis, in these circum-stances, immaterial 222DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Cease and desist from:(a)Discriminating against Steven Patkus, or anyother, applicant for employment, in the operation of itsexclusive hiring hall by refusing to register him on itsout-of-work list and denying him referral to jobs with-out informing him of the steps necessary to qualify forsuch registration and referral.(b) In any like or related manner restraining or co-ercing employees in the exercise of rights guaranteed inSection 7 of the Act, except to the extent that suchrights may be affected by an agreement requiring mem-bership in a labor organization as a condition of em-ployment, as authorized by Section 8(a)(3) of the Act.2.Take the following affirmative action, which theBoard finds will effectuate the policies of the Act:(a)Make whole Steven Patkus for any loss of pay hemay have suffered as a result of the discriminationagainst him by payment to him of a sum of money equalto the amount he would have earned as wages from thedate of the discrimination, May 13, 1970,- to the date5 days after mailing the notifications required by para-graph (b) below, less his net earnings during thisperiod. The loss ofearnings shallbe computed in ac-cordance with the.formula set forth inF.W. WoolworthCompany,90 NLRB 289, with interest thereon of 6percent per ,annum as provided inIsisPlumbing &Heating Co.,138 NLRB 716.(b)Notify Steven Patkus and Insulation SpecialtiesCorp. that, upon receiving a tender from Patkus of suchinitiation fee and current dues as are uniformly re-quired as a condition of acquiring membership, theUnion will withdraw its objections to Patkus' employ-ment and restore him to its out-of-work list.(c)Notify Steven Patkus, if presently serving in theArmed Forces of the United States, of his right to fullreinstatement on its out-of-work' list and to referrals tojobs upon his tender of such initiation fee and currentdues as are uniformly required as a condition of acquir-ing membership, in accordance with the Selective Ser-vice Act and the Universal Military Training and Ser-vice Act, as amended, after discharge from the ArmedForces.(d) Post at its hiring halls, offices, and meeting halls,copies ' of the attached notice' marked "Appendix.""Copies of said notice, on forms provided by the Re-gional Director for Region 21, after being duly signedby Respondent Union's authorized representative,shall be posted by the Union immediately upon receiptthereof, and be maintained by Respondent Union for60 consecutive days thereafter, in conspicuous places,10 In the eventthat this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the wordsin the noticereading "POSTED BYORDER OF THE NATIONAL LABOR RELATIONS BOARD" shall bechangedto read "POSTED PURSUANT TO A JUDGMENT OF THEUNITED STATES COURT OF APPEALS ENFORCING AN ORDEROF THE NATIONAL LABOR RELATIONS BOARD "including all places where notices to members are cus-tomarily' posted. Reasonable steps shall be taken byRespondent Union to insure that said notices are notaltered, defaced, or covered by any other material.(e)Forward signed copies of the Appendix to theRegional Director for Region 21, for, posting by theEmployer, Insulation Specialties Corp., at its place ofbusines in San" Diego, California, in places where no-tices to employees are customarily posted, if the Em-ployer is willing to do so.(f)Notify the Regional Director for Region 21, inwriting, within 20 days from the date of the receipt ofthis Decision, what steps the Respondent has taken tocomply herewith.CHAIRMANMILLER,concurring:I concur in the result.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentNOTICE TO APPLICANTS FOR EMPLOYMENTREFERRALWE WILL NOT discriminate against Steven Pat-kus, or any other applicant for employment, in theoperation of our exclusive hiring hall by refusingto register him on our out-of-work list and denyinghim referral to jobs without informing him of thesteps necessary to qualify for such registration andreferral.WE WILL NOT in any like or relatedmanner,restrain or coerce employees in the exercise ofrights guaranteed in Section 7 of the Act, exceptto the extent that such rights may be affected byan agreementrequiring membership in a labor or-ganizationas a condition for employment,'as au-thorized by Section 8(a)(3) of the Act.WE WILL make Steven Patkus whole for anyloss of pay he may have suffered as a result of thediscrimination against him by paying him a sumof money equal to the amount he would haveearned as wages from the date of the' discri mina-tion,May 13, 1970, to the date 5 days after mailingthe notifications required by the following para-graph herein, less his net earnings during thisperiod.WE WILL notify Steven Patkus andInsulationSpecialtiesCorp. that, upon receiving a tenderfrom Patkus of such initiation fee and current duesas are uniformly required as a condition of acquir-ing membership, WE WILL withdraw our objec- ASBESTOS WORKERS,LOCAL 5tions to Patkus'. employment and restore him toour out-of-work list.`WE WILL notify Steven Patkus, if. presentlyserving in the Armed Forces of the United states,of his right to full 'reinstatement on our out-of-work list and to referrals to jobs upon his tenderof such initiation mfee and current dues as are uni-formly required as a. condition of acquiring mem-bership, in accordance with the Selective ServiceAct'and theUniversal Military Training and Ser-vice YActj.as amended, after discharge from theArmed, -Forces.INTERNATIONALASSOCIATION OF HEATANDFROST INSULATORS ANDASBESTOSWORKERS,LOCAL No 5, AFL-CIO(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions,concerning this notice or compliancewith its provisions may be directed to the Board'sOffice,Eastern Columbia Building, Room 600, 849South Broadway, Los Angeles, California 90014, Tele-phone 213-688-5254.TRIAL EXAMINER'S DEICSIONHENRY S. SAHM, Trial Examiner: The sole issue in thisproceeding is whether an employee, once discharged for fail-ure to join a union under a union-security contract, can bedenied referral to the same job 21 months later.STATEMENT OF THE CASEThis case, heard at,San Diego, California, on October 8,1970,,pursuant to a charge filed the preceding May 13 and acomplaint issued on August 13, presents the questionwhether the Respondent Union violated Section 8(b)(1)(a)and (2) of the Act by illegally denying to a job applicant, thealleged discriminatee, the use of its exclusive hiring hall facili-ties because of his lack of membership in the Union. Upon theentire record, and after due consideration of the briefs filedby General Counsel and by Respondent on November 20,there are hereby made the following:FINDINGS OF FACTL THE BUSINESS OF THE EMPLOYER ANDTHE LABOR ORGANIZATION INVOLVED'"223Insulation Specialties Corporationis engaged'in insulationwork,with its principal place of business in San Diego, Cali-fornia.,Duririg the past 12 months,-it performed services forthe following ,departments of the United.States Government:Navy, Air Force,< and the General Services Administration,which: serviceswere valued atapproximately.$250,000. It isfound that Insulation Specialties Corporationis anemployerengaged incommerce within=the meaning of Section 2(6) and(7) of the Act.'The Respondent, herein called the Union, is a labor organi-zation within- the, meaning:of Section 2(5) of the Act.IITHE ALLEGED UNFAIR LABOR PRACTICESThis is the second time that the Respondent Union hasbeen on trial for an alleged violation of Section 8(b)(1)(A) and8(b)(2) of the National Labor Relations Act. The first timewas in Feburary 1969, before Trial Examiner James R. Web-ster,who dismissed the complaint by a decision which heissued on May 8, 1969. No exceptions were filed by the Gen-eralCounsel. The Trial Examiner takes administrative orofficial notice of the record and decision in the first case, Case21-CB-3234, as though fully set forth in this Decision 2A. The Uncontradicted EvidenceSteven Patkus, the allegeddiscriminatee,was employed inthe metropolitan San Diego area from 1959 to 1968 as anasbestos worker. From 1959 to August 1968, he was dis-patched to various jobs by the Respondent Union which oper-ated an exclusive hiring hall under a collective-bargainingagreement.A signatory to this agreement, which expired onJuly 31, 1969,was Insulation Specialties, Inc.In April 1968, David Grossi, owner of Insulation Special-ties, Inc., who was familiar with the quality of Patkus' work,requested the Union to dispatch Patkus to his plant. Patkusworked for Grossi until August 23, 1968, when Grossi dis-charged him at the insistence of the Union under a union-security,clausein Grossi's contract-which requiredall asbes-tosworkers to join the union 30 days after beginningemployment. Although he had been given an application formembership in the Union in the fall of 1966, when he ac-quired permanent journeyman status, Patkus testified at thefirst hearing in 1969 that he wanted to join the Union, but dueto a personal financialsituationhe was unable to pay the $310union initiation fee. Patkusalso claimedthat the Union hadgranted himan extensionof time in which to pay theinitia-tion fee, which accounted for him not being present at theunion meeting on August 16, 1968, when his application formembership was scheduled to be voted on by the members.It appears that the Trial Examiner in the first hearing did notcredit 'his excusesfor not appearing at the meeting and, ac-cordingly, found for the Union and dismissed ,the complaint.The General Counsel filed no exceptioris'-to the decision.'In October 1968,a monthafter his diischarge,f'lsatkus leftSan Diego and went to Indiana where he found employmentas a heavy equipment operator. While there, Patkus receiveda letter dated December 24, 1968, from Attorney LeoGeffner, which reads in pertinentpart asfollows:IReady Mixed Concrete and Materials. Inc.,122 NLRB 318;SiemonsMailing Service,122 NLRB 81;St.Francis Pie Shop, Inc.,172 NLRB No.16.6See Section 102.68 and 102.69(b) of the Board's rules (Rules and Regu-lations and Statements of Procedure, NLRB, Series 8, as amended) andSection 9(d) of the Act. 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDI am authorized to advise you that Local 5 withdrawsany objection to your being employed by InsulationSpecialities Corp. or any other employer. Local 5 agreesthat you can register at the office of Local 5 regardingdispatchment and hiring; and you will be dispatchedwithout discrimination in accordancewiththe terms andconditions of the applicable collective bargaining agree-ment. This position is made unconditionally. By theUnion withdrawing any objection to your employmentunder theagreement, the Union is in no way admittingany violation of the National Labor Relations Act asamended.I am sending a copy of this letter to InsulationSpecialtiesCorp. so that they may be informed thatLocal 5 has no objection to the Company employing you.Attorney Geffner testified that he sent this letter, "in orderto cut off any back pay liability subsequent to December 24,1968-in the event that the final decision of the Labor Boardwas sustained in General Counsel's position-that Local 5had unlawfully caused Mr. Patkus to be discharged fromInsulation Specialties Corporation. There was no intent, nopurpose to grant a permanent waiver of the union securityclause to Mr.Patkus nor to exempt him from the unionsecurity procedures of the contract."Patkus testified that when he received this letter in Indiana,about December 26, that he "couldn't hardly afford to comeback to San Diego" at that time. However, he did return toSan Diego in May 1970.He saw Grossi, owner of InsulationSpecialties, Inc., on May 12, and asked him if he could returnto work at his former job. Grossi informed Patkus that hewould like to reemploy him but he could not hire him unlessand until he was cleared by the Union. Thereupon, Grossiwrote a letter dated May 12 to the Union and gave it toPatkus which stated that, "If Local 5 sees fit to place StevePatkus on the permanent out-of-work list, we shall employhim immediately."Patkus then went to Los Angeles on May 13, where theUnion's offices and hiring hall are located and spoke to Ed-ward B. Smith, business manager for Local 5 of the Respond-ent Asbestos Workers Union, whohascharge of both theout-of-work list and the operation of the hiring hall. Patkus,who has permanent journeyman status, requested Smith toregister his name on the Union's out-of-work list. Smithrefused and told him the Union had been advised by itsattorney that it was not required to place Patkus' name on theout-of-work list nor to refer him to a job.Smith,the union official,testified that Patkus held perma-nent journeyman status in the Union which entitled him tobe dispatched to a job prior to a temporary journeyman asbes-tos worker and that any qualified asbestos worker is eligiblefor registration on the out-of-work list.' Smith stated that hedid not' allow Patkus to register on May 13, because "theUnion, over an extended period of time ... attempted to per-suade Mr. Patkus to join. And he constantly failed to do this.Therefore, my understanding of theagreementwas that hewas not eligible to go on our out-of-work list...... Smithtestified that from May 1969 through May 13, 1970, Patkusnever offered to sign an application to become a member ofthe Union. He concluded by testifying that Patkus was clas-sified by the Union as of May 13, 1970,as a permanentemployee and,if he had such status,,as he "presumed", hehad, and his name was on the out-of-work list and he hadworked for Grossi within the past 3 years, that Patkus wouldbe eligible for both employment and referral to InsulationSpecialties Corporation.'A permanent journeyman is one whohas workedat least 6,000 hourswithin 4 years inthe Union's geographical areaWhen Patkus returned to San Diego and informed Grossiof what had occurred at the union offices in Los Angeles, itwas arranged for Patkus to join the Carpenters Union, whichhe did, and Gross then hired him as a carpenter, in whichcapacity he has been employed since July 1970.To recapitulate, Patkus was discharged on August 23,1968, from his job at Insulation Specialties at the insistenceof the Union. On approximately May 12, 1970, Patkus con-tacted Grossi, owner of Insulation Specialties, and requestedreemployment, whereupon Grossi requested the Union torefer Patkus to him. Patkus has neither tendered dues and/orinitiation fees nor has he requested to join the Union since hisdischarge by Grossi, which was at the insistence of the Union,in August 1968. The current collective-bargaining agreementbetween Respondent Union and the Southern CaliforniaChapter of the Associated Insulation Contractors of theWestern States, to which Insulation Specialties is a signatory,was executed on August 1, 1969, and expires on July 31,1972,1 and which requires workmen to loin the Union within8 days.-B.Discussion and ConclusionsSection 8(a)(3) of the Act forbids an employer "to encour-age or discourage membership in any labor organization" bydiscrimination in regard "to hire or tenure of employment."Section 8(b)(2) prohibits a union from causing an employerto violate Section 8(a)(3). Both the employer and the Unionviolate these prohibitions if they maintain and enforce anexclusive hiring agreement or arrangement which makesunion membership a prerequisite'to employment. The provisoto Section 8(a)(3) does permit under certain circumstancesthe inclusion in a contract of a provision requiring unionmembership as a condition of continued employment. More-over, an unfair labor practice can be found from a procedurewhich shows a practice or understanding though it may notestablish an express contract between the parties. The abovesections of the Act are also violated if, absent or exclusivehiring hall arrangement,a union causes an employee's dis-charge because the employee has failed to obtain the union'sapproval or clearance prior to being hired. Such discrimina-tory hiring practices, of course, also constitute restraint andcoercion of employees which is prohibited by Section 8(a)(1)and 8(b)(1)(A) of the ActsThe significance of the fact that Patkus was dischargedunder the Union's collective-bargaining agreement and wasrefused referral under a subsequent contract must be evalu-ated in the light of theNational Lead Companycase,infra.In that case, dealing with the discharge of employees who hadbeen continuously employed during successive contractterms, the Board held:The union security agreement in the second contractwas, essentially, a mere renewal of the provision in thefirst one. Moreover, there was no time lapse between theterms of the two successive agreements.With regard tounion security, therefore, there was unmarred continuityfrom September 1951, to the time of their discharge. Tothis extent, at least, the second contract was, in effect, acontinuation of the previous contract, rather than a com-pletely, new bargaining agreement. To find that theseemployees are relieved from the payment of dues owingat the conclusion of,the first in a series of uninterrupted4The provisionspertinent to the resolution of the issuesherein will befound in art VII, Secs. 1and 2 of theagreement.G. C. Exh. 4. The priorcontract,which expired on July 31, 1969,also contained a union-securityprovision.'N.L.R.B.v.InternationalBrotherhood of ElectricalWorkers, Local340, AFL-CIO,310 F.2d 824 (C A 9) ASBESTOS WORKERS,LOCAL 5contract terms would, we believe, place undue emphasisupon the form of the contractual arrangement.'InStandard Brands Co.,97 NLRB 737, the Trial Exam-iner found that an employee discharged for failure to pay duesunder a union-security contract could be prevented by theunion from obtaining reemployment at least during the termof the existing union-shop contract. The Trial Examiner rea-soned that unless the employer could legally refuse to rehirethe dischargee during the contract term, or some other rea-sonable period, the union-shop provision of Section 8(a)(3)would be nullified. Moreover, held the Trial Examiner, allow-ing an employee, who had been properly discharged undervalid union-shop contract provisions, immediately to applyfor rehire would be tantamount to providing him with a "freeride." The Board, in affirming the Trial Examiner, found itunnecessary to decide the question because it viewed thedischarged employees' application as a request for reconsider-ation of the discharges rather than applications for new em-ployment. The Board stated:[It is unnecessary to] ... consider or adopt the TrialExaminer's finding that an employer is privileged torefuse to consider union shop dischargees for new em-ployment until the end of the current contract ... Re-gardless of the preciselanguageused by the applicants,their requests for work followed so soon upon the heelsof the discharges, and were so closely related to theturmoil resulting from those discharges, that we cannotview them as applications for new employment. Theywere more in the nature of requests for reconsiderationof the antecedent discharges. The Respondent Companywas under no obligation, at such time, to consider theserequests on the same footing as those of entirely newapplicants.'The Board's holding inStandard Brandswas that the dis-charged employees were not entitled to reconsideration oftheir discharges.The Trial Examiner's conclusion inStandard Brandswassubmitted to the Board inArgonne National Laboratory,123NLRB 375, in somewhat different form. That case dealt witha representation question in that a contract was alleged to bea bar to an election. The collective-bargaining agreementcontained the following the union-security clause: "Anyguard terminated for failure to join the Union should not berehired as a guard during the life of this contract." Failureto join the union was defined in the contract to mean failureto tender periodic dues uniformly required after a 30-daygrace period. The Board found that the contract violated theAct, as such a provision could be construed as encouragingunion membership in violation of Section 8(a)(3) of the Act,and was, therefore, no bar to the representation proceeding.The Board stated:Under the terms of the Act, the provision in questionappears discriminatory against any guard once dis-charged for failing to comply with the Union-shopclause, in that he may not be hired as a new employeeduring the entire balance of the term of the contract eventhough he is later willing to fulfill any Union-securityrequirement.InDistrict Lodge 94, International Association of Machin-ists,126 NLRB 1265, the Board held that a contract term wasvalid that granted the union the right to prevent an em-ployee's (who had been discharged for failure to pay dues)reinstatement until the employee paid delinquent dues whichhe was obligated to pay under the contract. However, the'NationalLead Company,106 NLRB 545 at 548.'Standard Brands, Inc,97 NLRB 737 at 741225union's refusal to accept tender of the dischargee's delinquentobligations and consequent rejection of the employee's ap-plication for employment violated Section 8(b)(1)(a) and (2)of the Act. The Board specifically distinguishedStandardBrands, supra,on the grounds that it applied only to situa-tions where the application should be treated as a request forreconsideration of the discharge.InMayfair Coat & Suit Co.,140 NLRB 1333, the Boardheld that the employee was not entitled to an additional30-day grace period after being discharged for failure to paydues during the life of the contract, and there the union couldcondition his referral on the payment of an initiation fee.InYellow Cab Co.,148 NLRB 620, the Board held that anemployee who had quit without seeking a withdrawal cardfrom theunion wasentitled to a 30-day grace period as a newemployee when he returned to the same job with the sameemployer 8 months later.InPressed Steel Car Co.,89 NLRB 279, an employee whohad been in layoff status was found to have been validlydischarged for failure to pay dues during the layoff period.A synthesis of the holdings in the above cases reveals theBoard has consistently stated that the initial question to bedetermined is whether the employee is applying for new em-ployment or for reconsideration of his discharge. If it is foundthat an application is merely a request for reconsideration,the holding inStandard Brandswould apply and a unioncould prevent an employee's reinstatement. If, on the otherhand, it is considered an application for new employment,Standard Brandswould not apply. The salient question, then,is not whether an applicant is entitled to new employment,but to what extent the union may condition his reemploy-ment.District Lodge 94, International Association of Machin-ists,andMayfair Coat & Suit Co., supra,are directly in point.Both these cases indicate that the union may condition reem-ployment on the payment of dues or initiation fees owingfrom a previous period of employment under the contract.Whether this may be extended to include dues owing fromemployment during a previous contract period might dependon an interpretation ofNational Lead Company, supra.Thatcase could be limited to situations where the employee hadbeen continuously employed during successive contract peri-ods, wherein the second contract was a mere renewal of thefirst, or it could be interpreted to extend regardless of thecontinuity of employee status to situations where continuouscontracts were maintained.Assuming that the discharge for failure to pay dues orinitiation fees and the application for new employment occursduring the same contract period, it would appear under theholding inMayfair Coat & Suit Co., supra,that the employeeis not entitled to a statutory grace period in which to apply.This is consistent with the holding inYellow Cab, supra,where an employee who quit was entitled to a 30-day graceperiod. It wouldseemto follow, therefore, that an employeewho quits while owing no dues to the union will owe nothingat the time he requests reemployment. By quitting, he termi-nates his employee status and therefore is under no legalobligation under the union-security collective-bargainingagreement. However, it would appear that the employee whofails to pay dues during a layoff period is obligated to pay duesduring that period because his employee status is maintained.Therefore, if an employee has a past obligation from a periodin which he maintained his employee status to pay dues, itmight be argued by hypothesis that the payment of suchobligation should be a condition of new employment and alsodeprive him of the right to the statutory grace period.Under the circumstances in this case, however, the Unionmade it clear to Patkus when he came to the union offices onMay 13 that they would not refer him to Insulation Special- 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDtiesCorporation,thus barring him from employment in atrade for which he is not only skilled,but qualified,as evi-denced by his permanent status. Certainly,the facts in thiscase cannot be equated with a Congressional intention todeprive employees who fail to acquire union membership theopportunity to work at their trade.Moreover,it is not toounreasonable an inference to conclude that the Union wouldnot have referred Patkus, even though he would have ten-dered his initiation fee and dues,in the light of its attorney'sadvice that Patkus had no referral rights. Furthermore, hisobligation to pay or to tender dues and initiation fee ter-minated on July 31,1969,with the expiration of the firstcontract.Accordingly,he was not under any legal obligationto tender his dues and initiation.Moreover,the law does notrequire one to perform a futile act, as here, where it is reason-able to assume the Union would not have referred Patkuseven though he were to have tendered the initiation fee.If Patkus had requested a referral immediately after his1968 discharge,it could have been treated as a request forreconsideration underStandard Brands, supra,which holdsthat failure to pay dues under a union-security provision barsan employee from obtaining employment during the term ofthe existing contract. In the instant case, however,Patkus'request for referral was made 21 months subsequent to hisdischarge and at a time when a new contract had been ex-ecuted,thus giving Patkus the status of a new employee-legally entitled to unconditional referral by the Respondent.'The Board, inAerojet General Corporation,186 NLRB No 77, heldthat a union seeking to enforce a union security provision against an em-ployee has a "fiduciary"duty to "deal fairly" with the employee affected.The Board quoted language stating that"At a minimum this duty requiresthat the union inform the employee of his obligation in order that theemployee may take whatever action is necessary to protect his job tenure."Consequently, by its refusal to register Patkus on its out-of-work list and refer him to Insulation Specialties,RespondentUnion discriminated against Patkus, therebyviolating Sec-tion 8(b)(1)(a} and 8(b)(2) of the Act.CONCLUSIONS OF LAW1.Respondent committed unfair labor practices within themeaning of Sections8(b)(1)(A) and8(b)(2) and 2(2), (6), and(7) of the Act when it discriminatorily and for proscribedreasons refused Steven Patkus a referral on May 13, 1970, toInsulation SpecialtiesCorporation.THE REMEDY9It has been found that the Respondent violated the Act. Itshall be recommended, therefore,that it cease and desisttherefrom and take certain affirmative action in order to effec-tuate the policies of the Act. It also shall be recommendedthat Respondent be ordered to pay Steven Patkus for any lossof pay suffered as a result of the coercion,restraint, anddiscrimination against him in accordance with theWoolworthandIsiscases"and to post appropriate notices.[Recommended Order omitted from publication.]In theAerojetcase, the Board held that Respondent Union failed to fulfillits fiduciary duty to notify an employee of his obligation to join the Unionand therefore unlawfully caused his discharge.'SeeSkouras Theatres(Local 642,Stagehands and Moving Picture Oper-ators),155 NLRB 157 at 158,fn. 2, where the Board ordered the union tokeep permanent records of its hiring and referral operations in order todisclose the basis on which each referral is made.10F. W. Woolworth Co.,90 NLRB 289:Isis Plumbing&Heating Co.,138NLRB 716.